In a family offense proceeding pursuant to Family Court Act article 8, Jason Halper appeals from an order of the Family Court, Kings County (Feldman, J.H.O.), dated June 9, 2008, which, after a hearing, found that he committed a family offense and granted an order of protection to the petitioner.
Ordered that the order is affirmed, without costs or disbursements.
“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court” (Matter of Lallmohamed v Lallmohamed, 23 AD3d 562, 562 [2005]; see Matter of Fiore v Fiore, 34 AD3d 803 [2006]), and when the Family Court is confronted with issues of credibility, its findings are accorded great weight on appeal (see Matter of Ford v Pitts, 30 AD3d 419, 420 [2006]; Matter of Wissink v Wissink, 13 AD3d 461, 462 [2004]; Matter of St. Denis v St. Denis, 1 AD3d 370 [2003]). The record presented here is adequate to permit a meaningful review of the Family Court’s determination (see Matter of Steven Glenn R., 51 AD3d 802 [2008]). Upon such review, we find that the petitioner established, by a preponderance of the evidence (see Matter of Phillips v Laland, 4 AD3d 529 [2004]), that the appellant committed acts constituting harassment in the second degree, thus warranting the issuance of an order of protection, and we find no basis to disturb the *688Family Court’s determination (see Family Ct Act § 812 [1]; Penal Law § 240.26 [3]; Matter of Wissink v Wissink, 13 AD3d 461 [2004]). Spolzino, J.P., Skelos, Santucci and Dickerson, JJ., concur.